DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-10 is the inclusion of the limitation a liquid ejecting head configured to eject a liquid that includes a first, second, and third nozzle, wherein the third nozzle is in between the first and second nozzle; a first, second, and third energy generation element, a wiring section coupling an input section with the first, second, and third energy generation element, wherein a path between the input section and third energy generation element in the wiring section is shorter than a length of a path between the input section and each of the first and second energy generation element, respectively.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 11 is the inclusion of the limitation a liquid ejecting apparatus that includes a liquid ejecting head configured to eject a liquid that includes a first, second, and third nozzle, wherein the third nozzle is in between the first and second nozzle; a first, second, and third energy generation element, a wiring section coupling an input section with the first, second, and third energy generation element, wherein a path between the input section and third energy generation element in the wiring section is shorter than a length of a path between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application Publication No. (2018/0297357) to Menzel et al. (hereinafter Menzel et al.).
Regarding Claim 1, Menzel et al. teaches a liquid ejecting head (100, Fig. 1) configured to eject a liquid [Paragraph 0036], comprising: a nozzle string (22, Figs. 2 and 4B) in which a plurality of nozzles include a first nozzle, a second nozzle, and a third nozzle located between the first nozzle and the second nozzle and eject the liquid arrayed in a predetermined direction [Paragraphs 0039-0041, see also Fig. 4B]; a first energy generation element (150, Fig. 2) corresponding to the first nozzle (22) [Paragraph 0039]; a second energy generation element (150) corresponding to the second nozzle (22) [Paragraph 0039]; a third energy generation element (150) corresponding to the third nozzle (22) [Paragraph 0039].
Menzel et al. fails to teach 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701.  The examiner can normally be reached on Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA SOLOMON/Primary Examiner, Art Unit 2853